          Case 2:20-cv-01971-JHE Document 6 Filed 12/10/20 Page 1 of 3                                 FILED
                                                                                              2020 Dec-10 PM 03:54
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

                                    )
UNITED STATES OF AMERICA,           )
                                    )
     PLAINTIFF,                     )
                                    )
v.                                  )                        Civil. No. 2:20-cv-01971-JHE
                                    )
STATE OF ALABAMA and                )
ALABAMA DEPARTMENT OF               )
CORRECTIONS,                        )
                                    )
     DEFENDANTS.                    )
____________________________________)

                    DECLARATION OF CERTIFIED MAILING
                       OF PROCESS AND COMPLAINT 1

       In accordance with Federal Rule of Civil Procedure 4(j)(2)(B) and Alabama

Rule of Civil Procedure 4(i)(2), I submit this Declaration. On December 10, 2020,

I personally provided copies of the summons and the complaint in this action to the

Clerk of Court and requested that the following officials or individuals be served

by Certified U.S. Mail:




1
 Alabama Rule of Civil Procedure 4 states that “[u]pon mailing, the attorney or party shall
immediately file with the court an ‘Affidavit of Certified Mailing of Process and Complaint.’
That affidavit shall verify that a filed copy of the process and complaint or other document to be
served has been mailed by certified mail in accordance with this rule.”
                                                1
         Case 2:20-cv-01971-JHE Document 6 Filed 12/10/20 Page 2 of 3




    Defendant State of Alabama, c/o Governor Kay Ivey, 600 Dexter Avenue,
     Montgomery, AL 36130

    Defendant State of Alabama, c/o Attorney General Steve Marshall, Attorney
     General’s Office, State of Alabama, 501 Washington Avenue, Montgomery,
     AL 36104

    Defendant Alabama Department of Corrections, c/o Commissioner Jefferson
     S. Dunn, Alabama Department of Corrections, 301 South Ripley Street,
     Montgomery, Alabama 36130-1501

    Defendant Alabama Department of Corrections, c/o Carrie McCollum,
     Alabama Department of Corrections, 301 South Ripley Street, Montgomery,
     Alabama 36130-1501

    Defendant Alabama Department of Corrections, c/o William R. Lunsford,
     Maynard Cooper & Gale, 655 Gallatin Street SW, Huntsville, AL 35801

      The certified mailing included instructions to forward, return receipt

requested, to the Civil Clerk of the U.S. District Court for the Northern District of

Alabama, with instructions to the delivering postal employee to show to whom

delivered, date of delivery, and address where delivered. The return receipt

identified the case number of the case in which the pleading has been filed.

      I declare this under penalty of perjury that the foregoing information is true

and correct.

Executed on December 10, 2020.




                                          2
Case 2:20-cv-01971-JHE Document 6 Filed 12/10/20 Page 3 of 3




                                 /s/ Carla C. Ward
                                 CARLA C. WARD
                                 Assistant United States Attorney
                                 United States Attorney’s Office
                                 Northern District of Alabama
                                 1801 Fourth Avenue North
                                 Birmingham, Alabama 35203
                                 (205) 244-2185
                                 (205) 244-2181 (fax)
                                 carla.ward@usdoj.gov




                             3
